Title: From John Quincy Adams to George Washington Adams, 31 October 1823
From: Adams, John Quincy
To: Adams, George Washington


				N. 4.
					My dear Son.
					Washington 31. October 1823.
				
				I wish you to keep the enclosed Letter for my father, till the next time that you shall after receiving it, go out to Quincy to spend the Sunday with him—You will then after breakfast deliver it to himself in his Chamber, no other person being present; and tell him that I have requested you to read its contents to him, and afterwards, with his approbation, to burn the copy of Verses on his birth day—If he prefers keeping them, I have desired that no Copy of them may be taken.Your affectionate father
				
					John Quincy Adams.
				
				
			